COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Eduardo Cruz Ramirez v. The State of Texas

Appellate case number:    01-12-01096-CR

Trial court case number: 1793517

Trial court:              County Criminal Court at Law No. 1 of Harris County

        The State has filed a motion to change the designation of this Court’s opinion, issued July
25, 2013, from unpublished to published. We GRANT the State’s motion, ORDER that the title
of the opinion be changed from “MEMORANDUM OPINION” to “O P I N I O N”, and ORDER
that the designation be changed from “Do not publish” to “Publish.”
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: July 30, 2013